2013 WI 102

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2013AP1720-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Yuri Bernard Nielsen, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Yuri Bernard Nielsen,
                                  Respondent.




                            DISCIPLINARY PROCEEDINGS AGAINST NIELSEN

OPINION FILED:          December 20, 2013
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:   ZIEGLER, J., did not participate.

ATTORNEYS:
                                                                              2013 WI 102
                                                                       NOTICE
                                                         This opinion is subject to further
                                                         editing and modification.   The final
                                                         version will appear in the bound
                                                         volume of the official reports.
No.     2013AP1720-D


STATE OF WISCONSIN                                   :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Yuri Bernard Nielsen, Attorney at Law:

Office of Lawyer Regulation,                                                FILED
               Complainant,
                                                                       DEC 20, 2013
       v.
                                                                          Diane M. Fremgen
                                                                       Clerk of Supreme Court
Yuri Bernard Nielsen,

               Respondent.




       ATTORNEY       disciplinary        proceeding.            Attorney's        license

revoked.



       ¶1      PER CURIAM.         This is a reciprocal discipline matter.

We    review    the    stipulation        entered    by       Attorney    Yuri     Bernard

Nielsen     and   the    Office      of    Lawyer    Regulation         (OLR)     for    the

imposition      of    discipline      reciprocal         to    that   imposed      by    the

Supreme Court of Arizona.                 After our review of the matter, we

accept the stipulation.             By virtue of having been disbarred by

the    Supreme       Court    of    Arizona    for       professional        misconduct,
Attorney       Nielsen       is    subject    to     reciprocal          discipline        in
                                                       No.   2013AP1720-D



Wisconsin pursuant to SCR 22.22.1     We revoke Attorney Nielsen's

license to practice law in Wisconsin.       The OLR does not seek

costs, and no costs will be imposed in this matter.
    1
        SCR 22.22 provides:   Reciprocal discipline.

         (1) An attorney on whom public discipline for
    misconduct or a license suspension for medical
    incapacity has been imposed by another jurisdiction
    shall promptly notify the director of the matter.
    Failure to furnish the notice within 20 days of the
    effective date of the order or judgment of the other
    jurisdiction constitutes misconduct.

         (2) Upon the receipt of a certified copy of a
    judgment or order of another jurisdiction imposing
    discipline for misconduct or a license suspension for
    medical incapacity of an attorney admitted to the
    practice of law or engaged in the practice of law in
    this state, the director may file a complaint in the
    supreme court containing all of the following:

         (a) A certified copy of the judgment or order
    from the other jurisdiction.

         (b) A motion requesting an order directing the
    attorney to inform the supreme court in writing within
    20 days of any claim of the attorney predicated on the
    grounds set forth in sub. (3) that the imposition of
    the identical discipline or license suspension by the
    supreme court would be unwarranted and the factual
    basis for the claim.

         (3) The supreme court shall impose the identical
    discipline or license suspension unless one or more of
    the following is present:

         (a) The procedure in the other jurisdiction was
    so lacking in notice or opportunity to be heard as to
    constitute a deprivation of due process.

         (b) There was such an infirmity of proof
    establishing the misconduct or medical incapacity that
    the supreme court could not accept as final the
    conclusion in respect to the misconduct or medical
    incapacity.

                                  2
                                                             No.   2013AP1720-D



    ¶2     Attorney   Nielsen   was       admitted   to    practice   law   in

Wisconsin in 2005.      He was also admitted to practice law in

Arizona.   His current Wisconsin license status is "active" and

in "good standing."

    ¶3     On May 2, 2013, the Supreme Court of Arizona disbarred

Attorney Nielsen for misappropriation of trust funds and failure

to provide an accounting of trust accounts and related client




         (c) The    misconduct    justifies               substantially
    different discipline in this state.

         (4) Except as provided in sub. (3), a final
    adjudication in another jurisdiction that an attorney
    has engaged in misconduct or has a medical incapacity
    shall be conclusive evidence of the attorney's
    misconduct or medical incapacity for purposes of a
    proceeding under this rule.

         (5) The supreme court may refer a complaint
    filed under sub. (2) to a referee for a hearing and a
    report and recommendation pursuant to SCR 22.16.   At
    the hearing, the burden is on the party seeking the
    imposition   of  discipline   or  license  suspension
    different from that imposed in the other jurisdiction
    to demonstrate that the imposition of identical
    discipline or license suspension by the supreme court
    is unwarranted.

         (6) If the discipline or license suspension
    imposed in the other jurisdiction has been stayed, any
    reciprocal discipline or license suspension imposed by
    the supreme court shall be held in abeyance until the
    stay expires.

                                      3
                                                        No.   2013AP1720-D



records.2    The Supreme Court of Arizona found that these actions

violated Rule 42, ERs 1.3, 1.4, 1.15, 8.1, 8.4(c), along with

various sections of Rule 43 and Rule 54 of the Arizona Rules of

the Supreme Court.

     ¶4     On August 5, 2013, the OLR filed a complaint alleging

that, by virtue of the Arizona disbarment, Attorney Nielsen was

subject to reciprocal discipline in Wisconsin.         On September 25,

2013, pursuant to SCR 22.123 the OLR and Attorney Nielsen entered

into a stipulation whereby they stipulated to the revocation of

     2
       Disbarment of an attorney in Arizona is comparable to
revocation of an attorney's license in Wisconsin. In Arizona an
attorney who has been disbarred may apply for reinstatement not
sooner than 90 days prior to the fifth anniversary of the
effective date of the disbarment. Ariz. R. Sup. Ct. 64(b). In
Wisconsin an attorney whose license has been revoked may file
for reinstatement five years after the effective date of
revocation.
     3
         SCR 22.12 states as follows:   Stipulation.

          (1) The director may file with the complaint a
     stipulation of the director and the respondent to the
     facts, conclusions of law regarding misconduct, and
     discipline to be imposed.     The supreme court may
     consider the complaint and stipulation without the
     appointment of a referee.

          (2) If the supreme court approves a stipulation,
     it shall adopt the stipulated facts and conclusions of
     law and impose the stipulated discipline.

          (3) If the supreme court rejects the stipulation,
     a referee shall be appointed and the matter shall
     proceed as a complaint filed without a stipulation.

          (4) A stipulation rejected by the supreme court
     has no evidentiary value and is without prejudice to
     the respondent's defense of the proceeding or the
     prosecution of the complaint.

                                  4
                                                                            No.    2013AP1720-D



Attorney       Nielsen's       license       to    practice           law    in    Wisconsin,

reciprocal to the discipline imposed in Arizona.

       ¶5      Attorney Nielsen agrees that the facts alleged in the

OLR's complaint and the documents from the Arizona proceeding

attached thereto form a basis for the discipline requested.                                  The

parties       aver    that    the    stipulation         did    not     result     from     plea

bargaining.          Attorney Nielsen states that he does not contest

the facts and misconduct alleged by the OLR, or the discipline

that    the    OLR    director       is    seeking    in       this    matter.       Attorney

Nielsen       states       that      he    fully     understands            the    misconduct

allegations; he fully understands the ramifications should the

court    impose       the     stipulated      level       of     discipline;        he     fully

understands          his     right    to    contest        this       matter;       he     fully

understands his right to consult with counsel; his entry into

the stipulation is made knowingly and voluntarily; and his entry

into the stipulation represents his decision not to contest the

misconduct alleged in the complaint or the level and type of

discipline sought by the OLR's director.
       ¶6      Upon    our     review       of     the     matter,          we    accept     the

stipulation and impose discipline identical to that imposed by

the Supreme Court of Arizona.

       ¶7      IT IS ORDERED that the license of Yuri Bernard Nielsen

to practice law in Wisconsin is revoked, effective the date of

this order.

       ¶8      IT IS FURTHER ORDERED that Yuri Bernard Nielsen shall

comply with the provisions of SCR 22.26 concerning the duties of


                                              5
                                                   No.   2013AP1720-D



a person whose license to practice law in Wisconsin has been

revoked.

    ¶9     ANNETTE KINGSLAND ZIEGLER, J., did not participate.




                                 6
    No.   2013AP1720-D




1